DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
2. The 112 rejection made in the previous office action has been withdrawn in view of applicant’s remark.

Continued Examination Under 37 CFR 1.114
3. A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on  08/09/2022 has been entered.

EXAMINER’S AMENDMENT
4. An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Claim 21 (currently amended): An electronic apparatus comprising: a camera; a processor configured to control the camera; and a memory configured to be electrically connected to the processor and to store at least one network model for recognizing a plurality of predetermined feature information in an input image frame, wherein the memory stores at least one instruction, wherein the processor is configured, by executing the at least one instruction, to: identify a best image frame from among the a _plurality of image frames, based on a first feature information recognized by the at least one network model in the best image frame, and provide the identified best image frame, and wherein the plurality of predetermined feature information comprises a facial recognition feature and a body feature of a person, and wherein the plurality of image frames include image frames obtained by the camera during a predetermined first time period before a user selection of a user interface button to set a threshold to identify the best image  is received and image frames obtained by the camera during a predetermined second time period after the user selection to set a threshold to identify the best image is received.

Claim 28 (currently amended): A controlling method of an electronic apparatus comprising a camera, the controlling method comprising: capturing, via the camera, a plurality of image frames; identifying a best image frame from among the plurality of image frames, based on a first feature information recognized in the best image frame by at least one network model for recognizing a plurality of predetermined feature information in an input image frame; and providing the identified best image frame, wherein the plurality of predetermined feature information comprises a facial recognition feature and a body feature of a person, and wherein the plurality of image frames include image frames obtained by the camera during a predetermined first time period before a user selection of a user interface button to set a threshold to identify the best image is received and image frames obtained by the camera during a predetermined second time period after the user selection to set a threshold to identify the best image is received.

Claim 35 (currently amended): A non-transitory computer-readable recording medium having recorded therein instructions executable by a processor to perform a controlling method of an electronic apparatus comprising a camera, the controlling method comprising: capturing, via the camera, a plurality of image frames; identifying a best image frame from among the plurality of image frames, based on a first feature information recognized in the best image frame by at least one network model for recognizing a plurality of predetermined feature information in an input image frame; and providing the identified best image frame, wherein the plurality of predetermined feature information comprises a facial recognition feature and a body feature of a person, and wherein the plurality of image frames include image frames obtained by the camera during a predetermined first time period before a user selection of a user interface button to set a threshold to identify the best image is received and image frames obtained by the camera during a predetermined second time period after the user selection to set a threshold to identify the best image is received.
 
 5. Examiner note the above  amendment is  in light of  applicant’s remark filed on 08/09/2022  and  paragraphs ¶105-106 of applicant’s current disclosure. In order to enhance clarity of the allowed claims. Examiner also attempted  to reach applicant’s representative via a phone call on 08/17/2002.

 Allowable Subject Matter
6. Claims [21-40] allowed.
7. The following is an examiner’s statement of reasons for allowance:
 Re Claims [21, 28 and 35] none of the prior arts on the record either in combination or alone teaches or reasonably suggests: an electronic apparatus comprising: wherein the plurality of image frames include image frames obtained by the camera during a predetermined first time period before a user selection of a user interface button to set a threshold to identify the best image  is 6Appln. No.: 16/707,105 received and image frames obtained by the camera during a predetermined second time period after the user selection to set a threshold to identify the best image is received; in conjunction with the other limitation of the claim.

Claims 22-27 are allowed due to their direct or indirect dependency on claim 21. 
Claims 28-34 are allowed due to their direct or indirect dependency on claim 28. 
Claims 36-40 are allowed due to their direct or indirect dependency on claim 35. 




Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
8. Any inquiry concerning this communication or earlier communications from the examiner should be directed to AHMED A BERHAN whose telephone number is (571)270-5094. The examiner can normally be reached 9:00Am-5:00pm (MAX- Flex).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
9. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Twyler Haskins can be reached on 571-272-7406. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AHMED A BERHAN/Primary Examiner, Art Unit 2698